Citation Nr: 1528619	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable disability rating for residuals of a stress fracture to the right medial tibial plateau, prior to May 20, 2011, and to a disability rating greater than 10 percent since May 20, 2011.


ATTORNEY FOR THE BOARD

R.M.K., Counsel










INTRODUCTION

The Veteran had active service from May 1975 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that, in pertinent part, denied a compensable disability rating for the service-connected residuals of a stress fracture to the right medial tibial plateau.

During the pendency of this appeal, by rating action dated in December 2011, the RO determined that the service-connected residuals of a stress fracture to the right medial tibial plateau warranted a 10 percent disability rating, effective as of May 20, 2011, the date a VA examination reflected findings sufficient to establish entitlement to a higher rating.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned; therefore, the issue remains in appellate status.

When this matter was previously before the Board in November 2013, it was remanded for additional evidentiary development.  That development having been completed, the matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

FINDINGS OF FACT

1.  Prior to May 20, 2011, the Veteran's service-connected residuals of a stress fracture to the right medial tibial plateau resulted in pain, "giving out", and  degenerative joint disease was objectively confirmed.

2.  From May 20, 2011, to January 12, 2014, the Veteran's service-connected residuals of a stress fracture to the right medial tibial plateau did not result in limitation of flexion to 30 degrees or less; there was no limitation of extension, recurrent subluxation, or nonunion or malunion of the tibia.

3.  Since January 13, 2014, the Veteran's service-connected residuals of a stress fracture to the right medial tibial plateau is productive of malunion of the tibia and fibula with marked ankle disability, but was not productive of recurrent subluxation or instability, or nonunion of the tibia and fibula.  

4.  Since January 13, 2014, the Veteran has had sore, aching pain to right anterior knee scar and right medial longitudinal ankle scar.


CONCLUSIONS OF LAW

1.  Prior to May 20, 2011, a 10 percent rating for the Veteran's service-connected residuals of a stress fracture to the right medial tibial plateau, but not higher, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5260 (2014).

2.  From May 20, 2011, to January 12, 2014, the criteria for entitlement to a rating in excess of 10 percent for the Veteran's service-connected residuals of a stress fracture to the right medial tibial plateau have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003-5260 (2014).

3.  Since January 13, 2014, the criteria for a 30 percent rating, but no higher, for the service-connected residuals of a stress fracture to the right medial tibial plateau have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5262 (2014).

4.  Since January 13, 2014, the criteria for a separate 10 percent disability rating, and no higher, for residual scars of the right anterior knee and right medial longitudinal ankle have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in November 2013.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with an examination, to obtain outstanding treatment records, and to readjudicate the claim.  Subsequently, the Veteran was afforded a VA examination in January 2014, additional treatment records were associated with the claims file, and his claim was readjudicated in a March 2014 Supplemental Statement of the Case.  Thus, there has been compliance with the Board's remand instructions.  See Stegall, 11 Vet. App. 268, 271.

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  By a letter dated in December 2009, VA satisfied this duty.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  VA examination and opinion addressing the severity of the disability on appeal was obtained in January 2014; the Board finds that such is adequate to decide the claim.  

The Board notes that during the January 2014 VA examination, the Veteran reported that he was treated for a fracture of the distal tibia at Corbin Hospital in May 2013 at which time he was treated with a plate and screws which failed.  He was thereafter underwent a second procedure in October 2013 with the placement of a steel rod.  Notably, in November 2013, the Appeals Management Center (AMC) mailed the Veteran a letter and requested that he return a signed and dated VA Form 21-242 Authorization and Consent to Release Information in order to obtain all non-VA records.  As evidenced by the claims folder, the Veteran did not return a signed and dated medical authorization form.    

Although the absence of the private treatment records from Corbin Hospital pertaining to treatment for the Veteran's tibia is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records.  The Veteran has an obligation to assist VA in the development of his right tibia claim by providing a signed and dated medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014). Ratings are established by comparison to a specific DC in the Rating Schedule.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Historically, service connection for residuals stress fracture right medial tibial plateau was granted in September 1997 with a noncompensable rating, effective from the date of service connection on December 20, 1996, established under DC 5299-5262 for an unlisted condition analogous to impairment of the tibia or fibula.

The Board notes that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  According to the policy in the schedule, when a disability is not specifically listed, the DC will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2014).  

The assignment of a particular DC is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  A noncompensable rating may be assigned under any DC where there is no noncompensable rating and the criteria for a compensable rating are not met.  38 C.F.R. § 4.31.

The Board has also considered whether another rating code or codes are "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

DC 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under that code, the Schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

X-ray studies of record confirm degenerative joint disease (DJD).  See VA examination report dated in December 2009.  Thus, DCs 5010 and 5003 are applicable, and direct the Board's attention to the diagnostic criteria for limitation of motion referable to the knee and leg, which are found at 38 C.F.R. § 4.71a, DCs 5256, 5260, 5261.  First, DC 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in his knee and ankle joints, this code is inapplicable.  

Under DC 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Standard range of knee motion is from 0 degrees on extension to 140 degrees on flexion, whereas standard range of ankle motion is from 0 to 20 degrees on dorsiflexion, and from 0 to 45 degrees on dorsiflexion.  38 C.F.R. § 4.71, Plate II.
DC 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to more than 20 degrees warrants higher still ratings.  

VA General Counsel has held that separate evaluations under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, DC 5257.  Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

VA General Counsel also has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under DCs 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

There is evidence of record showing that the Veteran had a remote medial meniscus tear; however, X-rays taken during the pendency of this appeal do not show a tear.  As such, a DC 5258 does not apply.

Under DC 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.

For limited motion of an ankle, marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, DC 5271.

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2014).

Background Information - Prior to May 20, 2011

The Veteran filed the instant claim for an increased rating in November 2009.

The Board notes that private treatment records in March 2009 showed pain in the Veteran's legs with numbing cream used for treatment.

In response to his claim, the Veteran was afforded a VA examination in December 2009 in which he reported chronic knee pain, the knee "giving out", and instability.  He denied stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking, effusions, inflammation, and flare-ups.  The Veteran reported that his standing was limited to up to one hour, he was able to walk one to three miles, and he did not use assistive devices/aids.  Physical examination showed that a weight-bearing joint was affected, gait was normal, medial joint line tenderness, and crepitation.  Right knee flexion was 0 to 125 degrees and right knee extension was normal.  There was objective evidence of pain following repetitive motion.  There was no joint ankylosis.  The Veteran noted that he retired in 1990 due to arteriosclerotic heart disease (ASHD), and status post myocardial infarction (sp MI).  The examiner diagnosed degenerative joint disease (DJD).

Lay statements received in February 2010 attested that the Veteran had problems with his legs to include pain, his leg "going out", and an inability to walk straight.

Background Information - Since May 20, 2011

The Veteran was afforded a VA examination in May 2011 in which he reported instability, continuous pain, intermittent swelling, and limited walking to a few hundred yards.  Joint symptoms were noted as giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, grinding, daily or more episodes of dislocation or subluxation, and locking episodes one to three times a month.  The Veteran reported moderate flare-ups every two to three weeks alleviated by using a cane, taking pain medication, and heat applications.  Standing limitations were noted as being up to one hour.  Physical examination showed a weight-bearing joint was affected, gait was normal, crepitus, and clicks/snaps.  Range of motion testing showed right knee flexion of 0 to 90 degrees and normal extension.  There was objective evidence of pain following repetitive motion.  There was no joint ankylosis.  All range of motions performed with three repetitions and remained essentially the same.  The Veteran reported retiring in 1990 due to a heart attack.

As noted above, by a rating action dated in December 2011, the RO determined that the service-connected residuals of a stress fracture to the right medial tibial plateau warranted a 10 percent disability rating, effective as of May 20, 2011, under DC 5260 as there was objective evidence of painful and limited motion, though only to 90 degrees per the May 2011 VA examination.

The Board notes that limitation to 90 degrees of flexion does not warrant a 10 percent rating under DC 5260; however, the RO used DC 5003, which states that if there is DJD on x-ray, and painful limited motion that is non compensable under the applicable joint code, a 10 percent rating is warranted.  

VA treatment records in February 2013 showed a notation of the knees being stable over the past several years.

In response to the Board's November 2013 remand, the Veteran was afforded a VA examination in January 2014 in which he reported his right knee gave out the prior May, causing him to fall and fracture his distal tibia.  This injury was treated with a plate and screws which failed, requiring him to undergo a second surgery in October 2013 with placement of a steel rod.  Current symptoms were noted to include a marked limp and staggering, requiring the use of a cane or walker continuously.  Additional symptoms were noted as swelling of the right knee and a sense of "giving out" or instability.  The Veteran reported treatment to include taking ibuprofen for pain four or five a day, applying a pain cream periodically, and wearing a brace on the right leg three or four times a month when swelling was worse.  The Veteran reported that the right knee followed a flare-up pattern but, over the past five or six months, the level of pain and swelling remained roughly the same.  The Veteran was severely limited in all prolonged standing, walking, carrying and any climbing.  

Range of motion testing in the January 2014 VA examination showed right knee flexion to 80 degrees with objective evidence of painful motion at 40 degrees with no limitation of extension.  The Veteran was able to perform repetitive-use testing with flexion to 80 degrees and no limitation of extension.  The examiner noted that the right knee had less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, interference with sitting/standing/and weight-bearing, and tenderness or pain for the joint line or soft tissue.  Muscle strength and stability testing were normal.  There was no evidence of patellar subluxation/dislocation or shin splints.  Assistive devices were noted as braces, canes, and a walker.  Imaging studies showed degenerative or traumatic arthritis.  There was no evidence of x-ray evidence of patellar subluxation.  The examiner noted that there were painful and/or unstable scars or the total area of all related scars was greater than 39 square centimeters (6 square inches).  The examiner stated that the current examination and range of motion results did not reflect the Veteran's original service-connected injury, but rather the recent injury.  Therefore, the recent injury was examined as well.  The examiner noted that it was not possible to separate out effects of the service-related injury from the recent additional injury as both affected the same structures and functions.

Based on the VA examiner's statements from January 2014, the Board will include the examinations results for the right ankle.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

The January 2014 VA examination results for the right ankle noted range of motion testing results of 35 degrees of flexion with painful motion at 25 degrees with extensions (to include with evidence of painful motion) to - 25 degrees.  Repetitive-use testing was performed with post-testing results of flexion to 35 degrees and extension to - 25 degrees.  The examiner noted less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, interference with sitting/standing/and weight-bearing, and tenderness or pain for the joint line or soft tissue.  Muscle strength testing of the ankle was 5/5 for plantar flexion and 5/5 for dorsiflexion.  The Veteran did not have ankylosis of the ankle, subtalar and/or tarsal joint.  Two scars were noted with dull, sore, aching pain to right anterior knee scar and right medial longitudinal ankle scar.  The scars were not unstable, with frequent loss of covering of skin over the scar, not both painful and unstable, and not due to burns.  There were no superficial non-linear scars or deep non-linear scars.


Analysis

The Board finds that prior to May 20, 2011, the severity of the Veteran's disability most closely approximated the criteria for a 10 percent rating.  In that regard, the Veteran's range of motion was relatively normal and he experienced pain and "giving out" of the knee.  He had been diagnosed with DJD.  Under DC 5003, it states that if there is DJD, and painful limited motion that is noncompensable under the applicable joint code, a 10 percent rating is warranted.  The Board has considered the medical and lay evidence and found them to be credible.  There is no evidence, medical or lay, which would suggest that a higher rating is warranted. 

From May 20, 2011, to January 13, 2014, the criteria for entitlement to a rating in excess of 10 percent for the Veteran's service-connected residuals of a stress fracture to the right medial tibial plateau have not been met.  The Veteran's service-connected residuals of a stress fracture to the right medial tibial plateau did not result in limitation of flexion to 30 degrees or less; there was no limitation of extension, recurrent subluxation, or nonunion or malunion of the tibia.

The Board finds that since January 13, 2014, the severity of the Veteran's disability most closely approximated the criteria for a 30 percent rating under DC 5262.  Specifically, the Veteran's service-connected residuals of a stress fracture to the right medial tibial plateau progressed to include fracture of the distal tibia, marked limp and staggering, requiring the use of a cane or walker continuously.  The Board further finds that the Veteran's motion of the right ankle more nearly approximates that of marked degree considering the Veteran's pain on motion.  Notably, his ankle motion was referred to as "restricted" by the January 2014 VA examiner, and the examiner further noted less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  As the evidence is void of any evidence of nonunion, the Board finds a rating higher than 30 percent is not warranted.  The Board therefore finds that a rating of 30 under 38 C.F.R. § 4.71a, Diagnostic Code 5262 is warranted.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, although the Veteran reported pain on motion, the Board finds that the 10 and 30 percent ratings for his residuals of stress fracture of the right medial tibial plateau properly compensate him for the extent of functional loss resulting from symptoms like painful motion.  Moreover, given the Veteran's overall range of motion on VA examinations, the Board finds that the preponderance of the evidence is against entitlement to a separate rating based on limitation of flexion or extension for the right knee.  

As to other alternative or additional ratings, there is no record evidence of ankylosis.  Although the Veteran wears a knee brace and has complained of instability, and the December 2009 VA examination notes mild instability, the May 2011 and January 2014 VA examinations as well as February 2013 VA treatment evaluation is absent instability.  The record is also absent evidence of recurrent subluxation.  Therefore, DC 5257 is not for application.  Moreover, assigning separate ratings under 5257 and 5262 would consider the same symptomatology and result in unlawful pyramiding.  38 C.F.R. § 4.14.  Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening.  See Canale & Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012).  Symptoms may include ankle, knee, or back pain, gait disturbances, and a cosmetically unacceptable deformity.  Id.  A malunited fracture may also impair function and interfere with proper balance or gait in the lower extremities.  Id. at 2971.  

In short, the Board finds that staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  To this extent, the appeal is granted.
Scars

The Veteran filed his claim for an increased rating in November 2009, soon after the regulations pertaining to the rating of scar disorders were revised in October 2008.  38 C.F.R. § 4.118.  The new regulations will apply. 

Under DCs 7801, 7802, 7804, and 7805 of 38 C.F.R. § 4.118, scars not on the head, face, or neck are rated.  Under DC 7801, a compensable rating is warranted for deep and nonlinear scars that are at least 6 square inches in size.  Under DC 7802, a compensable rating is warranted for superficial scars that are at least 144 square inches in size.  The revised criteria contain no DC 7803.  Under DC 7804, a compensable rating is warranted for one or two unstable or painful scars.  Under DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under DCs 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be rated under an appropriate DC.  A deep scar is one that is associated with underlying soft tissue damage.  A superficial scar is one not associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118.

The medical evidence in this matter indicates that the Veteran has sore, aching pain to right anterior knee scar and right medial longitudinal ankle scar.  As such, a separate 10 percent rating for the scars is warranted. 38 C.F.R. § 4.118.  However, a rating in excess of 10 percent is not warranted under any of the scar DCs.  Specifically, the scars do not have an area of at least 12 square inches (77 sq. cm.) which is required for a 20 percent rating under DC 7801.  Also, there are only two scars noted, therefore a higher 20 percent rating is not warranted under DC 7804 which requires 3 or 4 scars that are unstable or painful.  Further, DC 7802 offers a maximum 10 percent rating.

Other Considerations

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, as discussed above, the applicable rating criteria adequately contemplate the manifestations of the Veteran's disability which include difficulty standing, walking, going up stairs, and carrying.  The Veteran has not reported symptoms for this disability that are not addressed by applicable rating criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral for extraschedular consideration for the disability is not in order. 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  
As noted, the Veteran's numerous VA examination reports have consistently shown that the symptoms the Veteran has experienced were adequately encompassed by the rating criteria already taken into account on evaluation or do not provide an exceptional disability picture.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, although the Board acknowledges the January 2014 VA examiner's report that the Veteran's residuals of a stress fracture to the right medial tibial plateau affects physical and sedentary employment, the Veteran has not asserted that this disability renders him unable to obtain substantial gainful employment.  Pertinently, the December 2009 VA examination report shows that the Veteran retired in 1990 due to ASHD and s/p MI.  The May 2011 VA examination report shows that the Veteran retired in 1990 due to a heart attack.  Accordingly, the Board concludes that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.


ORDER

Entitlement to a 10 percent disability rating for residuals of a stress fracture to the right medial tibial plateau, prior to May 20, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating greater than 10 percent from May 20, 2011, to January 12, 2014 for residuals of a stress fracture to the right medial tibial plateau is denied.

Entitlement to a 30 percent disability rating for residuals of a stress fracture to the right medial tibial plateau, since January 13, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent disability rating for residual surgical scars of the right anterior knee and right medial longitudinal ankle, since January 13, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ARIF SYED
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


